      IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
               DISTRICT OF LLINOIS, EASTERN DIVISION

TIBERIU KLEIN
                      Plaintiff
                                                )
                                                 )
                                                                     FILED
vs.                                            )                         I,IAR O S zOBftA
                                               )                       THOMASG. BRUTON
DAVID A. NOVOSELSKY                            )                   CLERK, U.S. DISTRICT COURT
(Wisconsin resident)                           )
WILLIAM J. MADDUX in his individual        and )
offrcial capacity                              ) Civil Action No.17 CY 7177
DANIEL M. LOCALLO in his individual        and )
official capacity                              )
WILLIAM J. HADDAD in his individual        and ) Honorable: EDMOND E. CHANG
official capacity                              )
GREYHOUND LINES, INC.                          ) Magistrate Judge: Michael T. Mason
CRI STINA ZVUNCA(forei gn national)             )
MARIA ZWNCA (foreign national)                 )
VASILE ZVUNCA (foreign national)               )
MB FINANCIAL BANK, N.A.                        )
(Maryland corporation)                          )
                        Defendants              )


       MOTION PURSUANT TO F.R.C.P 60(b) TO VACATE ORDER AND
      JUDGMENT DOC. I-38, DOC. 139 AND DISMISS CASE FOR LACK OF
               FEDERAL AND DIVERSITY JURISDICTION

Now comes Plaintiff Tiberiu Klein and respectfully brings this motion pursuant to

F.R.C.P. 60&)(1), (2\, (4), (5), (6) asking this court to vacate its order and judgment

on the merits, Doc # 138 and Doc #139 and dismiss the case for lack of federal subjet

matter jurisdiction and lack of diversity jurisdiction, and state:


                                           Facts
        Plaintiff filed an amended complaint under complete diversity ofjurisdiction

        and one single federal count under 42 USC 51985 which was challenged by

        MB Financial Bank as time barred due to more than two years from the

        occurrence. No defendants challenged the diversity jurisdiction.
                                                                                          2
During the briefing on motions to dismiss, the appellate court issued an

opinion in another case Klein u. O'Brien 884 F. 3d 754 (March 9. 2018\.

prohibiting Plaintiff to file certain type of federal lawsuit in this circuit, and

defendants claim this court should dismiss the case based on that injunction.

This court decided to continue the case after the appellate court entered the

opinion in Klein v. O'Brien 884 F. 3d 754 March 9. 2018) reasoning in its

order from August 13, 2018 , Doc. 138, pg. lL-12 that    it   issues the opinion on

the merits solely because the injunction may not apply to this case because it

only referred to future cases, while expressing reservation of not having

jurisdiction and authority to entertain this case on the merits due to that

injunction. Doc. 138 page Ll-12. Plaintiff then appealed.

During docketing the appeal on October 3, 2018 defendant MB Financial

Bank, N.A filed a jurisdictional statement claiming that he was an Illinois

citizen and the district court lacked diversity jurisdiction.   Exhibit   1


That took Plaintiff by surprise because he knew of a federal case from 2004

when MB Financial Bank was sued under diversity of jurisdiction in this

district. This time MB Financial Bank N.A., presented a Supreme Court

decision from 2006 which changed the law in allowing national banks to have

two domiciles for purpose of citizenship, which the Plaintiff was not aware

and was hard to assume since he knew that only one domicile is possible. In

addition Plaintiff was also surprised because MB Financial could have

disclosed this information during the Motion under Fed. R. Civ. P. 59 fiIed by
Plaintiff earlier in September 2018, but chose to remain silent.

Upon receiving this information, Plaintiff requested the appellate court to

dismiss the appeals for Iack of jurisdiction and direct the district court to

dismiss the case for lack of jurisdiction.    Exhibit   2

On December 13, 2018 the appellate court denied the motion without

prejudice for Plaintiff to seek a Circuit RuIe 57 from this court, but also

issued a rule to show cause against Plaintiff of why he continued this case

after the circuit court entered the opinion in Klein v. O'Brien 884 F. 3d754

(March 9, 2018).      Exhibit   3

Plaintiff did not expected that knowing that when this issue was raised by

defendant Greyhound, this court continued the case under belief that

injunction in Klein v. O'Brien 884 F. 3d754 (I\4arch 9, 2018) applies only to

future cases. AIso Plaintiff did not know what it mean to seek a Circuit Rule

57 from this court and on what kind of motion to come in front of this court

when the case was closed. Plaintiff became afraid to pursue the appeals,

realizing that would be dismissed for lack of jurisdiction either because of the

injunction or because of lack of diversity of jurisdiction. Filing a brief when

jurisdiction was lacking would have subjected him to sanctions.

On December      27   ,2018 Plaintiff responded to the rule to show cause as

reflected in   Exhibit    4.

On January 22, 201.9 the appellate court dismissed Plaintiff appeals for want

of prosecution, declaring       that the injunction in Klein v. O'Brien 884 F. 3d754
(March 9, 2018) applied to this case starting with March 9, 2018.      Exhibit    5


The appellate court further entered another order on February 22,2019 to

award attorney fees incurred in the district court amounting $42,941 as

sanctions for plaintiff continuing to prosecute the case and a penalty of

$1,000.   Exhibit   6

                                     Argument

A. The determination by the appellate court that injunction in Klein
   Klein u. O'Brien 884 F. 3d 754 (March 9, 2018) (March 9, 2018)
   applied to this case, when the district court believed it did not,
   and new evidence reflecting lack of diversity jurisdiction
   qualifies as a reason to vacate the judgement pursuant to Fed. R.
   Civ. P 60 (b) (1) (4), (5), (6) in favor of dismissal for lack of
   jurisdiction
   a.   Fed. R. Civ. P 60 (b) (1), (2).   It was a excusable mistake, neglect and

        surprise for Plaintiff not to understand the opinion applies to existing

        cases, which prevented    Plaintiff to move for dismissal of the case based

        on injunction earlier. This court was also under belief that    it only

        applies to future cases, which makes a compelling argument that

        Plaintiff has an excusable neglect or excusable mistake or surprise.

        It was also an excusable mistake, neglect, surprise and newly

        discovered evidence which could not be discovered in time for a Rue 59,

        that MB Financial Ban. N.A could have two domiciles and be deemed

        an Illinois Citizen, especially since MB Financial chose to conceal this

        aspect, while Plaintiff had a reasonably expectancy that their attorney

        have an obligation to disclose lack of diversity jurisdiction to the Court.
     Espinueua u. Garrett, 895 F.2d 1164, 1166 (7th Cir. 1990), and should

     have done so promptly, not for the first time in appeal. See Perlman            u.


     Swiss Bank Comprehensiue Disability Protection Plan, 195 F.3d

     975,977-78 (7th Cir. 1999). The Plaintiff cannot explain why MB

     Financial did that, except that either they hoped to obtain a dismissal

     on the merits in federal court to avoid the state court where defendant

     Novoselsky was already sanctioned or after they saw the appellate

     court entire the injunction in Klein u. O'Brien 884 F. 3d 754 (March         9.

     2018.1they calculated their silence as such to seek sanctions, which

     they obtained.

b.   Fed. R. Civ. P 60 0o) (4), (6) The order on the merits is void because

     the Plaintiff was enjoined to pursue federal lawsuits in this circuit and

     as result he could not generate a controversy necessary for       this Court

     under Article    III   of US Constitution to assert jurisdiction over this

     case. Absence of jurisdiction leads to the order as to merits to become

     void and the requirement that court dismiss the case for lack of

     jurisdiction. Steel Co. u. Citizen s for Better Enuiron ment. 523 TJ .5. 83

     (1998).

c.   Fed. R. Civ. P 60 (b), (5). Applying this judgment prospectively is no

     longer equitable because afber Plaintiff was enjoined and was

     sanctioned $ 42,941by the appellate court        it is no longer equitable to
     also maintain a judgment on the merits. In fact maintaining a
      judgment on the merits would have the legal effect of negating the

      injunction to prosecute case, while Plaintiff still be required to pay

      $42,941as sanction for violating injunction not recognized by this

      court, which is absurd and inequitable.


B. The court could not have supplemental jurisdiction over state
   claim absent diversity jurisdiction as result of the injunction in
   Klein u. O'Brien 884 F. 3d 754 (March 9, 2018) and Plaintiff
   com.plaint not requesting sryplemental jurisdiction, and those
   must be dismissed for lach of jurisdiction.

   The evidence from MB Financial Bank, N.A. showing the district Court

   lacked diversity jurisdiction requires dismissal of state claims for lack of

  jurisdiction because on its face, the Plaintiff did not requested from this

   court in his amended complaint to assert supplemental jurisdiction over

   state claims. The lack of diversity jurisdiction applies to the date when the

   complaint was filed and predates the injunction in Klein u. O'Brien 884 F.

   3d 754 (March 9. 20181. wherefore all the state claims filed should be

   dismissed for lack of jurisdiction regardless of the injunction otherwise            it
   would conflict with Article     III   of U.S. Constitution and Steel u. Citizens

  For Better Enuironment. 523 U.S. 83 (1998\.

   Then the enforcement of the injunction in Klein. u. O'Brien 884 F. 3d 754

   (March 9. 2018\ deprives this court of jurisdiction or power to entertain

   the federal claim or without a controversy as to the federal claim as

   required in Article   III   of US Constitution, wherefore    it   could not assert

   supplemental jurisdiction anyway. The directive of the United States
     Supreme Court is to dismiss for lack of subject matter jurisdiction. See:

     Steel u. Citizens For Better Enuironment. 523 U.S. 83 (19981

C.   The 7th Circuit dismissed appeals for want of prosecution, but in
     its order specified (a) that Plaintiff was enjoined to maintain the
     case L7cv71,77, (b) the lawsuit was"ju,risdictional friuolous"

     Bot declarations (a) and     ft) directly implies the case was advanced   by this

     court in absence offederaljurisdiction and lack ofcontroversy needed

     under Article   III,   and means that Plaintiff could not have obtained relief

     in this district where he filed suit even if his case would have been

     meritorious. This satisfies the prong set by United States Supreme Court

     inin   Steel u. Citizens For Better Eruuironment. 523 U.S. 83 (1998.) that the

     decision of this court issued on August 13, 2018 was mere hypothetical

     and absent of elements of controversy required under Article      III. The
     court has an obligation to follow the United States Supreme Court

     directive rn Steel u. Citizens For Better Enuironment. 523 U.S. 83 (1998.)

     and dismiss the case for lack of jurisdiction.

D. This    court ruling that it does not have jurisdiction and authority
     to entertain the merits of this case if the Seventh Circuit decides
     that injunetion in Klein u. O'Brien 884 F. 3d 754 (March 9, 2018)
     applies to this case is binding on this court to vacate the decision
     on the merits and dismiss for lack of jurisdiction, because its
     assumption of jurisdiction was incorrect. Steel u. Citizens For
     Better Enuironment, 523 U.S. 83 (1998)

     The United States Supreme Court in Steel u. Citizens For Better

     Enuironment. 523 U.S. 83 (1998\ decided that hypothetical discussion on

     deciding the merits shall be abandoned in favor of dismissal for lack of
jurisdiction and that lack of jurisdiction cannot exists with a decision on

merits, because the first renders the other void.

This court presented in its opinion from August 13th, 2018 at page II-LZ, a

hypothetical decision on the merits incumbent on whether the appellate

court would decide that injunction applies to this case, which is reflected

in the following paragraphs:



   "The Seventh Circuit explained that Klein was "not entitled to

   divert the time of federal judges ... from the needs of more

   deserving litigants," and advised Klein that "[a]ny further

   federal litigation related to the 2002 accident, and the state

   suits to which   it   gave rise,   will   be penalized." Id.

   In light of those statements, the proper step might be to

   dismiss this lawsuit immediately without in-depth

   analysi* But it is not crystal            clear that summary dismissal is

   the proper approach. First, this case was filed weII before the

   Seventh Circuit opinion issued, and             it   is not obuious ushether

   that opinion meant to dispose of existing lawsuits.                 See id.

   ("Any further federal litigation ... will be penalized.") (emphasis

   added). Nor did the Seventh Circuit take formal steps to shut

   down already-pending cases. Finally, although the Court was

   wary of imposing yet more costs on the defendants to this
   Iawsuit, the lion's share of the work of the briefing was complete

   by the time the Seventh Circuit issued its opinion. All that

   remained was to fiIe reply briefs. On balance, and out of an

   abundance of caution, the Court elected to proceed with

   the briefing schedule and to address Klein's claims on

   their merits. Of course. if the Court misinterpreted the
   admonition- then the Seventh Circuit no douht will rnake

   that clear during the almost-certain    appeal that Klein wiII file

   after the dismissal of this case."



The phrase: "[t]he proper step might be to dismiss this lawsuit

immediately without in-depth analysis." acknowledges the relief is to

dismiss the case for lack of jurisdiction if the injunction applies.

The phrase: "[O]n balance, and out of an abundance of caution, the Court

elected to proceed with the briefing schedule and to address Klein's claims

on their merits" acknowledges that the court is entertaining the merits

hypothetical.

The phrase: "[O]f course, if the Court misinterpreted the admonition, then

the Seventh Circuit no doubt will make that clear" acknowledges the this

court awaited from Seventh Circuit to decide whether injunction applies

upon which would vacate the order and judgment of August 13th, 20L8,

Doc. 138 and 139.


                                                                           l0
   Because the court order of August 13th, 2018, Doc. 138, incorporates and

   maintains viable the alternative of dismissing the case without deciding

   the merits incumbent of the Seventh Circuit determination as to

   applicability of the injunction and the Seventh Circuit wanted to know

   this court position as indicative ruling, this court must vacate the order

   and judgement and dismiss this case for lack of jurisdiction not on the

   merits.

   Because the injunction was retroactive, this court lacked controversy

   retroactively before the issuance of the order of August 13th, 2019 thus is

   bound to dismiss for lack of jurisdiction, nunc pro tunc, accordingly to

   Steel u. Citizens For Better Enuironment. 523 U.S. 83 (1998\.

   In addition., Steel   u. Citizens For Better Enuironment. 523 U.S. 83 (1998)

   deems such an order void and of no effect, therefore   it is in the interest of
   justice as well a court obligation toward a Supreme Court Opinion to

   vacate the order and enter the dismissal for lack of jurisdiction.


Respectfully submitted this date of March Sth, 2019




Tiberiu Klein -pro-se
11840 Covey Lane
Huntley, IL -60712,
3t2-806 8475




                                                                                  ll
                                 CERTIFICATE OF SERVICE

I, the undersigned respectfully state that I served a copy of the said Motion and Notice to the
Defendants attorneys at the service provided in the service list, by depositing a copy with the US
Postal Service with proper postage on March 9'h ,2}l9,before 5:00 p.m.




Tiberiu Klein




                                                                                                 t2
                             SERVICE LIST



Defendant David A. Novoselsky (pro se)
25 North County Street, lst Floor Waukeganr lL 60085
(847) 782-s800
dnovo@novoselsky. com service@novoselsky.com

Defendant MB Financial Bank, N.A.
James E. Dahl Christopher J. Miller Dahl & Bonadies LLC
30 North LaSalle, Suite 1500
Chicago, IL 60602
(3t2) 64t-324s
j   dahl@dahlfirm.com cmiller@dahlfi rm. com

       Defendants William J. Maddux, Daniel M.
Locallo and William J. Haddad
       Michael T. Dierkes
       Illinois Attorney General's
Off,ce 100 West Randolph Street,
l3th Floor Chicago,IL 60601
       (3r2) 814-3672
       mdierkes@ats. state. il.us


                                                      NleLSeN, Zerr.   &ANres, P.C.
                                                       55 West Monroe Street, Suite 1800
                                                       Chicago, IL 60603-5001
                                                       Tel: (312) 322-9900
                                                       Fax: (312) 322-9977
                                               Email : pbozy ch@nzalaw. com
                                                       pj ayakumar @nzalaw . com
                                                       Counsel for Greyhound Lines, Inc.




                                                                                       l3
EXHIBIT   1
          Case: L8-2977         Document:    I          Filed;   10103/2018 Pages:        5



                                        Appeal No. 18-2977


                             UNITED STATES COURT OF APPEALS
                                 FOR TIIE SEYENTH CIRCUIT


TIBERIU KLE[N,                                         Appeal from the United States District
                                                       Court for the Northem District of Illinois,
               Plaintiff-Appellant,                    Eastern Division

No.   18-2977           v.                             No. 17-cv-07177

DAVID A. NOVOSELSKY, et al.,                           Honorable Edmond E. Chang

               Defendants-Appel lees.



                DEFENDAITT-APPELLEE, MB FINANCIAL BANK, N.A.'S
                           DOCKETING STATEMENT

       Defendant-Appellee, MB Financial Bank, N.A. ("MB"), by and through its attorney

James E. Dahl, submits, pursuant to Circuit Rule 3(c)(1) and 28(a), the following docketing

statement in order to correct and complete the docketing statement filed by Plaintiff-Appellant,

Tiberiu Klein, on September 19, 2018 (Doc. #5):

                                          I.
                             STATEMENT OF JURISDICTION
                        FOR THE UNITED STATES DISTRICT COURT

       PlaintiflAppellant brought claims against MB and other the defendants-appellees

alleging that, during the state and federal lawsuits that arose from the 2002 death of Plaintiff-

Appellant's wife, ClaudiaZvunca, MB entered into a far-reaching conspiracy with three Cook

County judges, lawyer David Novoselsky, and Greyhound to violate Plaintiff-Appellant's civil rights

under 42 U.S.C. $ 1985(3). The United States     District Court for the Northern District of illinois,

Eastern Division (the   "District Court"), thus had subject matter jurisdiction pursuant to 28 U.S.C.

$ 1331 and 28 U.S.C. $ l3a3(a).
            Case: L8-2977        Document:   I           Filed:   10/03/2018     Pages: 5


                                                                                     against MB
       With respect to the lllinois state law claims asserted by Plaintiff-Appellant
                                                                 ("Amended Complaint;" Dist'
and the other defendant-appellees in his First Amended Complaint

                                                                pursuant to 28 U'S'C' $ 1367(a),
Ct. Doc. #51), the District Court had supplemental jurisdiction

                                                                        claims under 42     U'S'C'
at least until such time as it may have dismissed Plaintiff-Appellant's
                                                                                                     $



1e8s(3).

       plaintiff-Appellant incorrectly states in his Docketing Statement that the District Court

also had jurisdiction pursuant to 28 u.S.C. g 1332(a).    A national bank "is a citizen of the State in

                                                                                          Bank v'
which its main office, as set forth in its articles of association, is located." Wachovia

schmidt,546 U.S. 303, 303 (2006); see also 28 U.S.C. $ 1348. MB is a national banking

association whose main office is located in the State of Illinois at 800 West
                                                                              Madison Street,

Chicago. MB is thus a citizen of the state of lllinois for purposes of 28 U.S.C. $
                                                                                   i332(a)'

                                                                                   is not complete
Therefore, because MB and Plaintiff-Appellant are both citizens of Illinois, there

diversity between the plaintiff and all of the defendants, as required for the District Court to
                                                                                                 have


jurisdiction pursuant to 28 U.S.C. $ 1332(a).

           The District Court, however, did not make any determination or finding with respect to

 whether it had jurisdiction pursuant to 28 U.S.C. $ 1332(a) because it had jurisdiction pursuant to

 28 U.S.C. $ 1331 and 28 U.S.C. $ 1343(a).

                                                   II.
                STATEMENT OF JURISDICTION FOR THE UNITED STATES
                   COT]RT OF APPEALS FOR TIM SEVENTH CIRCTIIT

           The United States Court of Appeals for the Seventh Circuit has jurisdiction of this Appeal

 pursuant to 28 U.S.C. $ 1291 and 28 U'S.C. $ 1294(1)'

           Plaintiff-Appellant seeks review of the District Court's "Judgement In A Civil Case" (the

 "Final Judgpent;" Dist. Ct. Doc. #139) and its corresponding "Memorandum Opinion And
            Case: L8-2977         Document:    I           Filed:   10/03/2018    Pages: 5



Order,, (Dist. Ct. Doc. #138), both of which were entered on August 13,2018, and
                                                                                 which

                                                                                      also
dismissed plaintiff-Appellant's Amended Complaint with prejudice. Plaintiff-Appellant

seeks review of orders entered by the    District Court prior to the "Judgement In A Civil Case"

          o.Memorandum Opinion And Order," which include the District Court's: (1) July 18, 2018
and its

order (Dist. Ct. Doc. #130); (2) July 7,2018 order (Dist. Ct. Doc. #120);(3) June
                                                                                  27,2018 order

(Dist. ct. Doc. #1 ID;   $)   June 1, 2018 order (Dist.   ct. Doc. #109); (5) May 16,2018 order (Dist.

Ct. Doc. #g7);    (6) April2,2018 order (Dist. Ct. Doc.#77); (7) March 14, 2018 order (Dist.      Ct.


Doc. #71); and (8) January 23,2018 order (Dist. Ct. Doc. #54)'

          On September 10, 2018, Plaintiff-Appellant filed a "Motion To Vacate Order Docket

#138 And Vacate Judgment #139 Pursuant to FRCP 59 And 60(b) And Stay," which sought to

vacate the District Court's August 13,2018 Final Judgment and Memorandum Opinion And

Order. (Dist. Ct. Doc. #140).

          On September 12,2018, Plaintiff-Appellant filed his Notice of Appeal.

          On Septemb er 26,2018, the District Court denied Plaintiff-Appellant's "Motion to

 Vacate Judgment." (Dist. Ct. Doc.#149.)

           This is thus an Appeal from a final judgment and order that adjudicated all of the claims

 with respect to all parties, and no parties or issues remain in the District Court.

           This is not a direct appeal from the decision of a magistrate judge'

                                                    ru.
                              RELATED APPELLATE PROCEEDINGS

           Circuit Rule 3(c) provides that "if the party believes that earlier appellate proceedings are

 sufficiently related to the new appeal, the statement must identifu these proceedings by caption

 and number." Plaintiff-Appellant's Docketing Statement did not identifu any related appellate

 proceedings.
          Case: L8-2977          Document:    I         Filed:   10/03/2018        Pages: 5



       The District Court, however, based its Final Judgment, in part, upon claim preclusion

arising out of another federal lawsuit filed by Plaintiff-Appellant, entitled Tiberiu Klein v. Daniel

O'Brien, et al.,which was previously pending in the United States District Court for the

Northem District of lllinois, Eastern Division, as Case No. 2016-cv-1 1008 (the "2016 Federal

Lawsuit"). After the District Court in the 2016 Federal Lawsuit dismissed Plaintiff-Appellant's

claims with prejudice, Plaintiff-Appellant appealed to this Court as Appellate Case No. 2017-

28OZ andentitled Tiberiu   Kleinv. Daniel O'Brien, et al. (the*2016 Appeal").

        On March   g,z}lL,this   Court decided the 2016 Appeal and affirmed the District Court's

dismissal of Plaintiff-Appellant's claims with prejudice. See Klein v. O'Brien,884 F'3d 754 (7th

Cir. 2018), cert. denied,l8-79,2018 WL 3439473 (U.S. Oct. 1,2018). ln its March 9,2018

decision, this Court stated, in pertinent part, as follows:

        Klein and Xydakis [Klein's then-attomey] have caused havoc in the tort litigation.
        They are not entitled to divert the time of federal judges, too, from the needs of
        more deserving litigants. Klein and Xydakis must understand that they have
        reached the end of the line in federal court. Any further federal litigation related to
        the 2002 accident, and the state suits to which it gave rise, will be penalized under
        Fed. R. Civ. P. 11(c), Fed. R.App.P. 38 and 46(b), (c), 28 U.S.C. S 1927, and other
        sources of authority to deal with frivolous and repetitious 3uits.

Klein v. O'Brien,884 F.3d at757-58.

        For these reasons, the 2016 Appeal is sufficiently related to this Appeal such that   it

should be identified under Circuit Rule 3(c)(2).




Dated: October 3, 2018                                  Respectfu Ily submitted,

JAMES E. DAHL (0s68724)                                 MB FINANCIAL BANK, N.A.
DAHL & BONADIES, LLC
30 North LaSalle Street, Suite 1500                     By:      /s/ James E. Dahl
Chicago, IL 60602                                                One of Its Attomeys
(312) 641-324s
jdahl@dahlf,uri-sam
         Case: L8-2977        Document:   I         Filed: 10/03/2018       Pages:5


                                      Appeal No. 18-2977


                          UNITED STATES COURT OF APPEALS
                              FOR THE SEYENTH CIRCUIT


TIBERIU KLEIN,                                     Appeal from the United States District
                                                   Court for the Northern District of Illinois,
              Plaintiff-APPellant,                 Eastern Division


No.   18-2977        v.                            No. 17-cv-07177

DAVID A. NOVOSELSKY, et al.,                       Honorable Edmond E. Chang

              Defendants-Appel lees.


                                CERTIUCATE OF SERVICE

The undersigned, an attomey for defendant, MB Financial Bank, N.A., hereby certifies that
..Defendant-Appellee, MB Financial Bank, N.A.'s Docketing Statement" was served on
October 3,2018, with the Clerk of the Court for the United States Court of Appeals for the
Seventh Circuit by using the CM/ECF system. Participants in the case who are registered
CI\4/ECF users will be served by the CM/ECF system. I further certify that some of the
participants in the case are not CM/ECF users. I have mailed the foregoing document by First-
Class Mail, postage prepaid to the following non-CM/ECF participants:

       Plaintiff-Appellant                                 Plaintiff-Appellant
       Tiberiu Klein                                       Tiberiu Klein
       6914 N. Kolmar Avenue                               I I 840 Covey Ln.
       Lincolnwood,lL 60712                                Huntley, IL 60712.


                                                    Bv: /s/ James E. Dahl
                                                    Attorney For Defendant,
                                                    MB Financial Bank, N.A.

JAMES E. DAHL (0568724)
DAHL & BONADIES, LLC
30 North LaSalle Street, Suite 1500
Chicago, IL 50602
(312) 641-324s
i dah I
        (&dah lt'i rm. cont
E,XHIBIT 2
uf                                      Doctimeni:2?-1               Flled:   12/0S/2018        Pages: 7
     8.8E1{r?ryi!$'zstt
     Dtc $$ 201t cM                      No. L8-29??, No. 1S-333? {coasol}
GlNoJ.AGt{8tft}.DsTATEsCOURT0TAPPEALSF.0RTIIESEVENTIICIRCUIT
       CLE'IK
                                                                 Appeal No. 1&29??
                                                                 Appeal No' 18-3337, eousolidatrd
       TiberiuKleir                                         )    From Case No' t1 CV 7117
                           Plaintiff                         )
       DavidNovoselsky, a'lTisconsin Resident )                   Ho*. Judg: Edmond E. chang
       MS Financial Bank, a Maryland Corporation i                Oiversity Jurisdictios, €xcess of $75,0S0
                                                   -)
       Creyhound Lines, Inc' a foreign Delaqr$e Corp'
                                                             ) $gpgelfollowing Final Judgements and Orders
                                                             i l" ,*,"S"$t I3,2$1S arrd all rrrders in progression
                                                             ) 2' Sepfrmber26,2018'Denial ofRule
                                                                                                          59(e)
                           Defenda:rs
        fhintiffMotion To Remand The C**e Frr Dismis$d lVi&out ?rejudi* Upon Grounds Of
            Lack Of Jurisdiction, Lrck of llivereity, Mmtnes Aud frevious Appellate Opinion

       NOW COI{E plaiatisappellaat and pursuant to F.R-A"P. 2? respectfully r*quest for an orda

       pursuant to principle enuaciated in Mitchell v. Watri,808      r.3d 1 174,1176   {?th   Cir. 2015) vacating

       the order of   distist court   and dismiss the case without prejudice and in suppo$ states as follows:

           1. This Motion is brought         pursuarrt   to the obligatian of a litigant to raise jurisdictioral

        delicienoies as early as practicable as &ose weie signaled, Espinueva v. Garre8 , 895 ir.2d 1164,

        1156 (?th Cir. 1990), Heineav. Northrop Grumman Corp., 6?1 F.3d 669,67A (7th Cir.2012).

           2. One of the defendarts,       MB Financial Banlq N.A sigrraled only recently in their docketing

        sratemeilt filed   b   Appeal No. 18-29?7 (app. Doc. I 1) that he was a non diverse party and diskict

        court lacked diversify jurisdiction mmning Plaintiff fiiod state claims in error in federal court.

            3.   The only remainiag clar"n af Plainliffcomplaint sfter slirninating the aondivsr$e claimq

        is a federal question claim ailegiug a viola*ion of eivit riebts 42 USC $ 1985(3) rEsulted during a

        litigatinn surmunding the dsath of Plai.ntiffs wife in Circuit Court of Cook Coun8'

            4.   But after Plaintiff filed this suig during the briefing on motion to dismiss, the district

        court became appraised by defendants that Plsintiffs federal claim appears to have been

        prohibited by a decision of Ssventh Circuit entered in another sase which was akeady in appeal
             Case: L8-2977           Document:2?-1                            L2l0$/201$        Pages:7


                                                               district court not to hear claims
Klein v. O'Brian, 884 F. 3d 754, containing language rcquilisg

resulting from sccident or accident litigation'

                                                                          &e district court to assert
     5.    ?laintiffcomplainr and dsfsndants had not previously requested
                                                            claims, and Ptair*iffhas no intention
srryplemmu.l jurisdiction over what nsw appesrs to be stats

to   request such supplemeatal jrxisdiction            in   appeal, as   ii   appears those claims are also not

                                                                     v.             0'3risn,   884 F' 3d 754'
pc,rmitted tn be heard in &e district eourt by requiremerrt af Klsin

     6.      plaiatitr offsred the diskict court to sever all the accident relared claims [Dist. Ct' Doc'

        and would not have filed this appeal if the dis*ict court wouid
                                                                        have refused to              her   the case
 1l6i

 at the time the seventh        circuit in Klein v. o'Brien, 884 r' 3d754 was issued'
                                                                                 the Swenth Circ'uit to
      7.     The posiiion of district court was of baving doubts and deferted to

 clarifr cn whether it can hear the casg es evidenced in fhe opiaioc Exhibit               1


      8. Ths Plaintiff believes ihst since the opinion in Klein v. O'Brien, 884 f' 3d 754 was
 issued affer the motion to dismiss were filed, it would be fair and equitable
                                                                               *rat Plainti{f would is

 given aa opportunity to wi&draw the federal lawsuit withor:t prejudice,

        9.   As the district coirrt opinion re{lects &e Plaintiff was not evg:r allowed to amend the

 complaint as result of the fact the opinioa Klein v. O'Bri*n" 884 F' 3d 754 was issued-

        10. Because    it   appears that diversity   juisdiction and aurhority to hear the cass lvas lacking ai

  district level, the appellate practice recommended by Practitioner's l"landbook For Appeals for

  the Seventh Circuit and by Sevenlh Circuit case la.v is that Piaintiff must seek the relief                     sf

  vapatur fronn tbp appellate         corfi that the    case be rematded        to ihe District Court fsr an order

  dismissing &e casa without prejudice, Mitcheil v, trVatl , 808 F.3d 1174,1176 {7ttt Ch. 2015)

        11. The    Plaintiff filed a docketing stat€Bsnt (app. Doc.2) which timely asrounced the tr^'o

  jurisdictional problems posed by the absence of compiete diversity and Klein v" O'BrierL 884                    f.
          Case: L8-797v          Document:72-L              Filed: 3"2106/2CIL8 Pages: 7


3d754.

                                                 Msotness

   t2.ln addition, Plaintilf     research   with the Comptroller of Cunency official websits as to

defendant   MB Financial Bank ).1.A. revealed that they had no appiication and no ou&orization

iss'ed from the U.$, Comproiler of tbe Curreuey tc act as trustes in a position of administrator

of estale of dmeased and guardia* of minors in civil aotions.

    13.   Plaintiff awaits a response frorn the Comptoller          of Cursncy           under Freedom Of

Inforrnation Act qihich is scbeduled to arrive within the next ttrsnty days. f,xhibit 2

    14. Thus   in addifion of diversity of jurisdiction being lacking, the Plaintiff comp}aint which

in all the counts alleged existencs of a fiduriary duty by MB Financial N.A. and Novoselslry               as


their agent, or a bre*ch of fiduciary duties" became moot by &e fact MB Financial Bank N-A.

could   rot wiihout being authorizadby the Comptroller to fulfill     such positioa of liduciary duty.


    15.I1 any complex ftaud is revealed, at first blush ir seems &at Plainlitrmust first complain

to the Comptroller of Currescy and furthsr is uaclear ethether he or the Comptroller to prusue a

civil action, and if diversity dces not eicist the issue rcust be eddressed wilh a state court'

    16. lYi&out existence of a position of fiduciary duly, the issue becsme moot andthere can be

 no {ideral controversy   a$   to a duty, and a meaningful relief from appellate court on any            issue

 pramised on existsnce of      fiduciay duty cannot be obtained     and   will   bo   just hypothetical' Flynn

 v. Sandahl,58 F.3d283,287 (7tt1cir. 1995)

     17. Ttp parties mey not consert t<r appollate jurisdiction- Tradesman Intenrational, lnc. v.

 Blach ?24 l'.3d 1$04,1010(7th Cir. 2013); United          States   v. Smith , 9E2F.3d 98,99 (7th Cir.

 lW});    see also Unired States v.   Tittjung , 23$ F.3d 330, 335 (?th Cir. 2000). Simitarln the eoufr

 itself may oot, as a mleo choose to pass on jr:risdictional issues arul decide the case on the merits.
          Case: t8-2977              Socument: Z?-L             Fited: L?|AO|ZAL? PaEes: 7


Steel Co. v. Citizsns For A Better Environment 523 U.S. 83, 9+102 (1998).




   WHEKEFORE the Plaintiffrespecfily movos fior ths entry one of the following relieft:

                  Yacatgr by remanding the case to the district sourt to dismiss the eatire cass or

         the state claims without prejudica for the reasolts of lack ofjurisdiction and compiete

         diversiiy and mootness, as such that Plaintiffwiil not be prejudiced in re-filing ttre suit in

         stars   cours   as   in Mitcheli v. wall , 808 F.3d !174,11?6 (7ihcir. 2015) oR

    B.             In Aitsmative for     a11   order remandiag &e case to distict court ollly ro dismiss

         state claims without prejudics, and allowiug Plaintiff the voluntarily wi&drawing of the

         federai qusstion claim without prejudice as to avoid vioiatior of an icjunction-

    C.             In Alternative to modiry the injunction issued in Klein v" O'Brien, 884        f.   3d 754

         as   to this case, or ta clarifu that is inapplicable to this ca,sc, and resst the briefing schedule

         so that Plaintiff can      file a brief rvirtrout fearing that he wauld violate anything set in the

         previous Seven{r Circuit opinion.




 Resp*fully submitted this date of December6,2018,


                                                #_* Tiberiu Klein

 Newaddress:                                         Old address:
 11840 Covey Ln                                      C/O Ioan Rusu
 Hunfley,IL-60142                                    6914N Kolmar
 (312)8068475                                        Lincolawood IL-60712
EXHIBIT 3
             case: L8-2g77 Document:                     23        Filed:   tzlrclaaLg   Pages: 1




       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUTT




                                                       W
                                                                                     Office of the Clerk
EverettMcKinley Drksen United States Courthouse
                                                                                    Phone: (312) 435-5650
        Room 2722 - 219 S. Dearbom Street
                                                                                    w.caT.uscourts.gov
             Chicago, Illinois 60604




                                                           ORDER

  December 13, 2018


       the C ourt:
                                        TIBERIU KLEIN,
                                        Plaintiff - Appellant

  l\   os. 78-2977, 1'8-3337


                                        DAVID A. NOVOSELSKY, et a1.,
                                         Defendants - Appellees



   District Court No: L:17-cv-071'77
   Northem District of Illinois, Eastem Division
   District ]udge Edmond E. Chang


      Upon consideration of the PLAINTIFF MOTION TO REMAND THE CASE
 FOR DISMISSAL WITHOUT PREIUDICE UPON GROUNDS OF LACK OF
 JURISDICTION, LACK OF DIVERSITY, MOOTNESS AND PREVIOUS
 APPELLATE OPINION, filed on Decemb er 6,2078, by the Pro se aPPellant.

       IT IS ORDERED that this motion is DENIED, but without prejudice to renewal
 under Circuit Rule 57 if the district judge issues an order indicating his willingness to
 dismiss the suit without prejudice for lack of jurisdiction.

         Whether or not the district judge so indicates, Klein must within 14 days show
  cause why he should not be subject to sanctions, including an order under Support
  Systems lnternational,Inc. zt. Mack,45 F.3d 185 (7th Cir. 1995), for continuing to file suits
  in federal court despite the warning contained in this court's Prior oPirdon.




    form name: c7-Order-BTC(form ID: 178)
E,XHIBIT 4
         Case: L8-2977       Document: 24         Filed:   t2lz7l2A18     Pages: 115



                 No. 18-2977, No. 1E-3337 (consol')
  UNITED STATES COURT OF APPEALS FOR THE SE\IENTH
                                                    CIBCIIIT

fiberiu Klein                                      ) Appeal From Case No. l7 CV 7177
                           Plaintiff-aPPellant      )
David Novoselsky, a Wisconsin      Besident    ) Hon' Edmond E' Chutfl.o -
MB Financial Ba.L, a Maryland Corporation           )                    ^ 7th n,-
                                                                     R"htA.:
Greyhound Lines, Inc. a foreign Delaware Corp'      )                              -
                                                                          '- E I V[ts"it
                        Defeudants -aPPellee        )                   3FC
                                                                                            Z '-n)
                                                                                                     -
                     Plaintiff-Appellant Respouse To Show Cause               "'-"d,eS#*OO*
   The Plaintiff, Tiberiu Klein, brings the following arguments and exhibits
                                                                                       in

support of why not he should be subject to sauctions:

                                          Introduction
                                                                         was
   The previous opinion in Klein u. O'Bricn 884 F. 3d 754&tarch 9, 2018)

aimed.   to stop litigation in the federal courts of this crrcuit as to matters arousing

from an out of state accident aad accid.ent litigation. However defendant Novoselsky

 frled two contemporaneous federal lawsuits in Eastern District Of Wisconsin,

 Milwaukee in regard to matters arousing from accident litigation, No- 17cv427 and

 L7cv477 seeking relief either against the estate of       Plaintiffs wife, either against

 Plaintiffs attorney. Exhibit t

    Plaintiffcould have been demanded. by the federa-l court or by Novoselsky or

 other defendants to join as necessar1y party in any of those suits and be in a position

 to counterclaim had. Novoselsky been able to earry those suits further due to the fact

 Novoselsky was hired. actually by Plaintiff, not by the estate of Plaintiffs wife as

 was alleged    in   1?cv42'1, or because Novoselsky alleged    itt7ev477 that Plaintiff
       Case: 18-2977           Document: 24                 Filed:   LZlZ7nAlB   Pages: 115



                                                      when suing him in a case
attorney defraud.ed. and. acted without authorization
                                                     and' as bankruptcy creditor'
where Plaintiffinterest was involved as benefi'ciary
                                                                      rights
   Plaintifffed.eral suit for corruption to deprive of constitutional
                                                commenced about the same
42usc$1985(3) and defamation against Novoselsky
                                                              should' not enter when
time as Novosesky flle<t his two fed.eral suits' The sanction
                                                          to the same circuit at the
the Plaintiffopponent used the fed.eral eourt belouging

same time and as to same related matter'
                                                                     exercising              a
    It is Plaintiff understanding that the issue of false arrest for
                                                        is excepted from federal
 constitutional right to appeal in lllinois state coqrt
                                                            Inc' v' Mack' 45 F- 3ti
 preclusion aggsldingly with support systems International,

 185 (Tth   cir.   1"995). No federal   lawsuit   frled-   by Plaintiffis eurrently pending'

                                              ARGUMENT

     l.Sanctionshould.notissuebecausePlaintiffasked.thedistrictcourttosever
                                                                 claims [Dist' ct' Doc'
        the federal lawsuit after the ?tn circuit opision issued
        1161 and district court was uneeltain if the
                                                     opinion applies'

                                                               court to sever any issue
 The record reveals clearly that Plaintiff asked. the district
                                                                   Docket 1i6]' Plaintiff
  that may fall under the incidence of the opinion fDistrict court
                                                                   opinion of this circuit'
  relied in the district eourt judge in interpreting the appellate

  and if the district court was uncertaiu if that applies, the
                                                               Plaintiff should not be

  sanctioned. Court fuinion at page L2: "[B]ut                it is not crystal clear that summary

  dismissal is the proper approach. First, this case was filed
                                                               well before the seventh

                                                                      meant to dispose
  Circuit opinion issued,, and it is not obvious whether that opinion

  of existing lawsuits. see id. ('Any further federal iitigatiou " '
                                                                               will   be penalized'")
           Case: LB-2977    Document: 24           Filed:   LZ|ZT\2ALB Pages: 115


                                              take formal steps to shut down
(empbasis added). Nor did the seventh circuit

already'Pending cases'"
                                                                                  by
There was no possibility for Plaintiffto
                                         anticipate that an injunction will issue

Seventh Circuit in Keirt u. O'Brien 8S4F'
                                            3d ll4(Ldarch 9' 2018) before he frIed the
                                                           the d'istrict court to sever
fed.eral   lawsuit L7cv7t77. The fact Plaiutiff   asked"

                                       of the injunction after becoming aware'
anybhing that came under the incidence

 should. advocate for not enteri:rg any sanctiou'

    2.Issuesregardingfalsearrestbystatecourts.areexceptionsfromthe
       preclusion p"**                     accordingly with Support Systems
                                    "o*t"
       Internatioiut, t,"'"rr"dera1
                            v' Mack, 45 F' 3d 185 (?t'h Cir' 1995)'

 This court is aware that another issue raised by
                                                  plaintiffwith federal eourt was in

                                                     court when Plaintitrappealed a
 regard to a false arrest which was mad.e by circuit
                                                          there is no need to address
 decision to the state appellate court. Plaintiffbelieves
                                                          Systems International' Inc'
 such issue since this qualiff as exception under Support
                                                               for any criminal case
 v. Mack, 45 F. 3d 185 (?th CiL 1995). "[WIe make an exception

  in which Mack is a defend.aut   and.   for any application for habeas corpus that he may

                                                                frlings necessary to
  wish to fiIe. That is, we will not impede him foom maLing any
                                                                  not 1et him fiIe
  protect him from imprisonment or other confinement, but we will

  any paper in any other suit in the federal courts of this
                                                            circuit until he pays the

  money he owes."
                                                                            record refl'eets
      B. A sanction would create a double standard because the federal lawsuits
         that Defenaroi Noroselsky fiIed t'wo contemporalreous federal
         d,irected. against estate of Plaintiff deceaseds wife
                                                               and his attorney'
       Case: L8-2977      Docurnent: 24          Filed: LZl27l20LB   Pages: 115


                                                                      which could' have
Plaintiff opponent frled two federal lawsuits Ltcv427 and L?cv4??
                                                          would' have been found liable
affected Plaintiffinterest. If an estate of Plaintiffwife
                                                 payment of fess would have been no
for Mr. Novoselsky fess, the one responsible for

others than the heirs and Plaintiffwas the oue who
                                                   hired with a written contract

                                                        responsibility' Also Mr'
Mr. Novosesky when the other heir was a minor having no

Novoselsky paking claims of an attoruey who represented
                                                        Plaintitrlacking

                                                                by attorney' As
authorization to sue him was meant to deprive those represented

Iong Plaintiffopponeut used. the fed.eral forum in regard
                                                          to a matter that fits the

                                                                         as that would'
 injunction, a sanction should not be applied unilaterally to Plaintiff,

 create an inequality of chauces and double sta.ndard'


    4. Under the strict reading of the federal   Law 42 USC$19S6    anit US Constitution
        Plaintiffeither had a.n   obligation or he did what any other citizen would do'


                                                                                such in
 Unlike other litigants that come under sa-nctions for flling frivolous lawsuit
                                                            (?th Cir' 1995)' Plaintiff
 Support Systems International, Iuc. v. Mack, 45 F. 3'd 185

 lawsuit was not at all frivolous, and Plaintiff not observiag Iack of diversity

 jurisdiction was a nistake hard not to make as to a national bank association'

     Any attorney having a license in United states would have fiIed a federal lawsuit

  after The Tllinois state appellate court decision in Cushing v. Greyhound,
                                                                             2013     IL
                                                                              judges by
  App let 10819? May 16th, 2013) described corruption of Illinois state court

  defendant Novoselsky which encouraged the fi'ling of this federaL lawsuit-
                                                                             Plaintiff

  had direct knowledge of this corruption from Novoselsky and Plaintiffwas the one
                                                                               an
  exposing Novoselsky emails described in that appellate opini6s. Plaintiffhad
        Case: L8-2977         Docurnent: 24          Filed: LZ|ZT|ZALB Pages: 1L5



                      usc    s 1986 to take action against
                                                           this corruptiou, especially
obligation under 42
                                                  and clean up state actors when
since Novoselsky tried. to evade the consequences
                                                                 8tr, 2013 and in
d.eclared   in a national newspaper chicago Tribune in september
                                                         the emails'
front of lllinois Supreme Court that Plaintifffabricated

   Any attorney having       a license   in united states instead of Plai:rtiffwould had
                                                        by Illinois Supreme Court
flled lawsuit after defend.ant Novoselsky was suspended
                                                           by a circuit Judge
and after being sanctioned. $100,000 an already determined

 Lorna Propes as d.efrauding courts and litigants. Exhibit
                                                                  2

                                                                     Judge Lorna
    In fact at her deposition in Novosesky disciplinary proeeediugs,
                                                       even more knowledgeable
 Propes described Plainti-ffas being much smarter and'

 than most of the attorneys that came in front of her. Exhiloit
                                                                3

                                                                  this
    WImREFORE the respondent Tiberiu Klein respecf,fully requests
                                                                    that he will not
 Honorable court not to enter any sanction, save upon Plaintiffword
                                                                     the injunction in
 frle any lawsuit in this federal district of the type d'escribed by

 Klein u. O'Brien    854   F. 3d 754(March 9, 2018) and of not being put in a situation to
                                                                  on related matters'
  defend against another federal lawsuit initiated by an opponeut



      Respectfully submitted this date of December 27,2018,

                                                K-a-
                                            Tiberiu Klein
                                                                  '-

  New address:                                     Old address:
  11840 Covey Ln                                   C/O Ioaa Rusu
  Huntley, IL-60142                                 6914 N Kolmar
  (312)8068475                                     Lineolnwood IL-60712
        Case:   L8-2977   Docurnent: 24     Filed: L212712018 Pages: 115




                                               pro se, does hereby certifu under
The und.ersigued, Tiberiu Klein, non-attorney
                                                     a copy of this Response upon
penalties of per1ury* p-"*a"d by law, that he served
                                                     ad'dresses and depositing ia
all parties by submitting a copy to defendants known     27t1.' 2018'
;Ai;g    wititUe United-States-Postal Offlce on December




By:   fiberiu Klein
E,XHIBIT 5
    Case: 18-2977           Document: 30              Filed:   ALl22l2O19 Pages:     3

                            NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with Fed. R. App' P' 32'1




                Hnita} fit#rw6,wr| uf Arrwls
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                 Submitted December 12, 201,8
                                  Decided January 22,2019



                                            Before

                          DmNE P. Wooo, Chief ludge

                          FnaNr H. EesrnnnRoox, Circuit ludge

                          AMY C.      BmRrrl, Circuit ludge


Nos. 18-2977 EE18-3337                                            Appeals from the United
                                                                  States District Court for
Tmumu KlutN,                                                      the Northem District of
   Plaintiff-Appellant,                                           Illinois, Eastern Division.
        v,                                                        No. 17 C7L77
                                                                  Edmond E. Chang, ludge.
Deuo A. NovosersK\,         et al.,
    D efendant s- App ellee s.




                                              Order

  Last March this court affirmed a district court's order rejecting contentions-
most of them repetitioug and many of them vexatious-that Tiberiu Klein has
been asserting for more than a decade, arising from a 2002 accident. We ended
with this admonition:

   Klein and [his lawyer] have caused havoc in the tort litigation [in sever-
   al state courts]. They are not entitled to divert the time of federal judges,
                              Document: 3o       Filed: AL12212019       Pages:
r.ror. rcellgi   *?;l?filry                                                       $ugu z



   too, from the needs of more deserving litigants. Klein and [the lawyer]
   must understand that they have reached the end of the line in federal
   court. Any further federal litigation related to the 2002 acctdent, and the
   state suits to which it gave rise, will be penalized under Fed. R. Civ. P.
   11(c), Fed. R. App.P.38 and 46b), @),28 U.S.C. 51927, and other
   sources of authority to deal with frivolous and repetitious suits.

Klein a. O'Brien,884 F.3d 754,757-58 (7th Cir. 2018).

     We learned after the fact that "further litigation" was already pending. De-
spite our warning, Klein proceeded to prosecute it in the district court. After he
lost, in a decision recognizing that it represented the sort of claims we had told
Klein he must stop pursuing, see Klein a. Noooselslcy,2018 U.S. Dist. LEXIS 136077
(N.D. I11. Aug. 13,2018), Klein filed two appeals. Four days before his brief was
due, he filed a motion asking us to vacate the district court's decision and re-
mand with instructions to dismiss without prejudice for lack of complete diversi-
ty of citizenship. His evident goal was to pursue the same claims elsewhere.

    We denied that motiory though without prejudice to renewal if the district
court issued an indicative ruIing under Circuit Rule 57. (We need the district
judge's views because the jurisdictional status of the suit is not pellucid.) We also
directed Klein to show cause why he should not be penalized for continuing his
campaign of litigation in federal court after March 9,2018, when Klein a.
O'Brien told him that it must cease immediately.

     He responded to that order with a contention that, because many people
have wronged him (and continue to fight in state court about the allocation of
attorneys' fees from the tort judgment), he is a victim entitled to relief. He also
asserted that he should not be sanctioned because he had not filed any new fed-
eral suits after our decision. But he did not: (a) dismiss his appeals; (b) file his
brief; (c) ask for an extension of time to file his brief; or (d) ask the district court
for an indicative ruling under Circuit Rule 57.

     Other parties and lawyers have filed motions for sanctions, observing among
 other things that Klein indeed commenced new federal litigation after March 9,
 2018. Klein has opposed these motions. He also adds that his new suit should be
 ignored, for the purpose of sanctions, because he dismissed it on December 26,
 20L8. Ktein's further filings indicate that he stili believes himself aggrieved about
                          Document: 3o           Filed: A1!2212019
                                                                                 $ug"    a
No,.   rcs1r67lt;lTlry

                                                                 or intervenor)
many matters and entitled to continue litigating (as a plaintiff
about matters related to or arising from the 2002 accident.

                                                                      to desist
    It is evident from these events that Klein is unwilling or unablg
                                                                     federal court'
from commencing or pursuing further accident-related litigation in
                                                                       this cam-
Appropriate sanctions under Fed. R. App.P.38 are essential to bring
paign to a close. We now make these orders'

    L. Appeals No. 18-2977 and,1,8-3337 are dismissed for want
                                                                of prosecution'
                                                                          district
After we entered our order of Decemb er L3,201,8, ICein neither asked the
judge for an indicative ruling nor asked us for an extension of time to fiIe his
brief. That brief has been due since December 10,2018, and remains delinquent.
Klein has not been diligent in appellate litigation, and it would be unwarranted
                                                                                appellate
to require the appelle", to b"ut th" legal fees of responding to a belated
brief in a case that is at best substantively frivolous and at worst both frivo-
 lous andoutside federal jurisdiction. Because the appeals are being dismissed'
 the d.istrict court's decision stands as the final disposition of. Klein a. Nouoselslcy'

       2. As a sanction for continuing to litigate these claims after March 9, 201& the
 date of our decision in Klein a. O'Brien, Klein must reimburse defendants in Klein
 a. NoaoselsW *dany other suit he filed in federal court (including the one dis-
 missed last month) for any attorneys' fees they have incurred, in the district court
 or this court, after that date. Klein also must Pay apenalty of $1,000.

                                   file statements of the attorneys' fees and costs
       3. Defendants have L4 days to
 reasonably incurred in dealing with Klein's federal litigation #ter March 9,2018.
 Klein will have 14 days to respond to those statements.

        If Ktein does not pay these awards within 14 days of their entry, we will
       4.
 enter an order under Support Systems lnternational,lnc. a. Mack,45 F.3d 185 (7th
 Cir. 1995), suspending his right to litigate in the courts of this circuit until fulI
 payment has been made.
              Case: t8-2977                   Document: 31       Filed: AL12212019 Pages: 2



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

                                                                                 Office of the Clerk
Everelt McKinley Drksen United States Courthouse
                                                                                Phone: (312) 435-5850
        Room 2722 - 219 S. Dearbom Skeet
                                                                                ww.caT.uscourts.gov
             Chiego lllinois   60604




                                                   FINAL IUDGMENT
  january 22,2019


                                        DIANE P. WOOD, Chief Circuitludge
    Before:

                                        FRANK H. EASTERBROOK, Circuit ludge

                                         AMY C. BARRETT, Circuit ludge


                                         TIBERIU KLEIN,
                                         Plaintiff - Appellant

  Nos.18-2977,1.8-3337                   v.

                                         DAVID A. NOVOSELSKY, et al.
                                         Defendants - Appellees



   District Court No: L:17-cv-071,77
   Northern District of Illinois, Eastem Division
   DistrictJudge Edmond E. Chang


         Appeals No. L8-2977 artd78-3337 are DISMISSED, with costs, for want of
 proseoltion. After we entered our order of December 13,2018, Klein neither asked the
 district judge for an indicative ruling nor asked us for an extension of time to fiIe his
 brief. That brief has been due since December 10,2018, and remains delinquent' Klein
 has not been diligent in appellate litigation, and it would be unwarranted to require the
 appellees to bear the legal fees of responding to a belated appellate brief in a case that is
 at best substantively frivolous and at worst both frivolous and outside federal
 jurisdiction. Because the appeals are being dismissed, the district court's decision stands
 as the final disposition of Kteino.Noaoselsky. As a sanction for continuing to litigate
 these claims after Marchg,2018, the date of our decision in Klein o. O'Brien, Klein must
         Case:   L8-2977        Document: 31       Filed:   Atl22l2A!9    Pages: 2



Nos. 18-2977,18-3337                                                                  PageZ



reimburse defendant s in Klein a. Noaosels@ arrd any other suit he filed in federal court
(including the one dismissed.last month) for any attorneys' fees they have incuired, in
the district court or this court, after that date. Klein also must Pay apenalty of $1,000.
Defendants have 14 days to file statements of the attorneys' fees and costs reasonably
incurred in dealing with Klein's federal litigation after March 9,2018. Klein will have L4
days to respond to those statements. If K1ein does not pay these awards within 14 days
of their entry, we will enter an order under Support Systems lnternational,lnc. a. Mack, 45
F.3d 185 17h Cir. LggS), suspending his right to litigate in the courts of this circuit until
full payment has been made. The above is in accordance with the decision of this court
entered on this date.




  form name: c7-Fina{udgnent(form ID: 132)
E,XHIBIT 6
    Case: t8-2977                Document: 43           Filed:   OZl22l2O19 Pages:     3




                 lf,nitah fitahw fi.wrt uf fupDilIx
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604


                                           February 22,2A19



                                               Before

                               DmNe P. Wooo, Chief ludge

                               FneNr H. EesrsRsnoot<, Circuit Judge

                               AMY C. BARRETT, Circuit ludge



Nos. 18-2977 Er18-3337                                              Appeals from the United
                                                                    States District Court for
Tmeruu Klem,                                                        the Northem District of
    PlaintiffAppellant,                                             Illinois, Eastem Division.
        a.                                                          No. L7 C7177
                                                                    Edmond E. Chang, ludge.
Davlo A. NovosnLSKY,             et al.,
    D efendant   s-   App ell ee s.




                                                Order

     Defendants in two of Tiberiu Klein's suits have responded to our order of
]anuary 22,2019, by documenting the attomeys' fees they incurred in resisting
his litigation after March 9,2A78. Klein has replied'

     In his response to Adam Powers's requesf Klein presents Some arguments
that he contends apply to all four requests. He asserts that our order of january
22was mistaken-that he has done nothing sanctionable and that at ail events
the attorneys' fees must be limited drastically.
                          Document: 43            Filed: A212212A19 Pages: $ug"          Z
No,.   rt3l8#3;1*{ry

                                                                          who are not
    one of his arguments is tha! because his suits name defendants
completely diverse from him, so that they do not come within
                                                                   federal subject-
                                                             lacks the authority to
matter jurisdiction under 28 U.S.C. 51332, a federal court
                                                                      frivolous or
award sanctions on the ground that the claims are substantively
                                                              we have resolved (the
vexatious. Whether ttrete was jurisdiction is not a subject
                                                               prosecution) and not
order of January 22 dismissed Klein's appeals for want of
one we need to resolve now.Willy a. Coastal Corp.,503
                                                           U.S' 131(1992), holds that
a federal court may award sanctions under Fed. R Civ'
                                                            P' L1 even if it lacked
subject-matter jurisdiction. That holding applies to other
                                                              grounds of sanctions as
                                                                            (which is
*"i1. rilirrg a federal suit in the absence of subject-matter jurisdiction
                                                                                 It is a
how Klein now describes his litigation) is an example of abuse of process'
 reason to award sanctions, not a prohibition on the award'

                                                                               (2017), and
    His other principal argument is that Manuel u.loliet,:r37 S' Ct' 911
                                                                              Yet this
later decisions in this circuit, establish that his suits are not frivolous'
                                                                               officials
argument is itself frivolous. Manuelholds that poiice and other public
violate the Fourth Amendment by holding a Persory pending trial,
                                                                          in the absence
                                                                             officer (or
of probable cause. None of the d.efendants in Klein',s suits is a police
inieed any kind of state actor), and none is alleged to have arrested or detained
him without probable cause. (This line of argument also is incompatible with
                                                                                         the
 contention that the courts lacked subject-matter jurisdiction. A bona fide claim
 based onManuel comes within the federal-question jurisdiction of 28 U.S.C'
 s1331.)

       K1ein has not given uS any reason to revise our conclusion of January        22that
 his frivolous litigation, which continued after our statement that it must stop
 immediately, entitles the defend.ants to be reimbursed for the attomeys' fees they
 incurred after March 9,2018.

      Onty brief comments are needed to address Klein's resPonses to the four
 petitions for fees. Klein asserts that MB Financial Bank and Greyhound Lines are
 limited to the exPenses incurred in moving to dismiss his suits for lack of
 jurisdiction. That argument is inconsistent with Willy and with the practicalities
 of litigatiory which obtige defendants to address the merits even if they hope that
 the judge will eventually dismiss on jurisdictional grounds. Klein litigated the
 merits vigorously in district cour! oniy on appeal did he assert that the district
  court never had jurisdiction. The defendants had to respond in kind'
                           Document: 43         Filed: AXXXXXXXX Pages:
                                                                               $ugu a
rvo,. rcs?igi *?;1*i,ruy


     Klein contends that Daniel O',Brien and his law firm should be compensated
                                                                          they seek
for less than they seek because they did not spend evetlmore time than
compensation for. Not to have done more to have his suits dismissed'
                                                                         Klein
insists, acquiesced in them. The argument is another example of Klein's
                                                                            frivolous
contentions. Economizing in the face of a frivolous suit is not the sort of
                                                                            conduct
that a federal court should deter.

     Finally, Klein opposes Adam Powers's request because Klein dismissed his
suit against Powers (a suit filed after we told Kiein that he must stop filing and
litigating these suits)before Powers's lawyer filed an aPPearance' But he does
not deny that Powers was required to engage counsel, who needed to spend
some time determining how best to proceed' Powers's request to be compensated
f.or \Zhours of legal time is reasonable.


     Other arguments have been considered but do not require discussion.

     We now make the following orders:

         1. Klein must Pay a$L,000 penalty to the Clerk of Court
         2. Klein must pay $2,940 to Adam Powers
         3. Klein must pay $5,687.50 to Daniel O'Brien and his law firm (Winters
         Salzetta O'Brien & Richardson, LLC)
         4. Klein must pay $27,554.50 to MB Financial Bank, N'A'
         5. K1ein must pay $15,386.50 to Greyhound Lines, Inc'


 If these sums are not paid within   14 days, the court will enter an order under
 Support Systems lnternational, lnc. a. Mack,45 F.3d 185 (7th Cir- 1995), suspending
 his right to litigate in the courts of this circuit until full payment has been made.

     Klein must understand that these orders are enforceable as a judgment,
 which may be collected through the usual means (attachment of bank accounts,
 garnishment of wages, execution against real property) whether or not he pays of
 his own accord.
UNITED STATES DISTRICT COURT FOR THE NORTHERNI DISTRICT
              OF ILLINOIS EASTERI\ DIVISION
        TIBERIU KLEIN,
                                                              Case   No.    17 cv 7177
                  Plaintiff,
                v.
                                                              Hon. Judge Edmond E. Chang
        DAVID A. NOVOSELSKY,
a Wisconsin resident;
                                                               Diversity Jurisdiction
GREYHOLIND LINES, INC. and
                                                               Jury Demand Requested
MB FINANCIAL, N.A., a Maryland
corporation,                                                   In Excess of $75,000 exclusive of
                                                       interest and costs



                                     NOTICE OF FILING



PLEASE TAKE NOTICE that on March 8th , 2019 the Plaintiff, Tiberiu Klein, frled with the
Clerk Of District Court located at the Dirksen Building at2l9 S. Dearborn Street, Chicago,
Illinois the Plaintiff "Motion Pursuant To F.R.C.P 60(b) To Vacate Judgment And Order
Doc. 138, Doc. 139 Ad Dismiss Case For Lack Of Federal And Diversity Jurisdiction" a
copy of which is attached hereto and herewith served on to you.


By: Plaintiff
Tiberiu Klein-pro-se
11840 Covey Lane, Huntley IL-60142
(3r2) 806 847s


                                 CERTIFICATE OF SERVICE

I, the undersigned respectfully state that I served a copy of the said Motion and Notice to the
Defendants attorneys at the service provided in the service list, by depositing a copy with the US
Postal Service with proper postage on March 9'h ,2019,before 5:00 p.m.




Tiberiu Klein
